                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


   JOSHUA MOSES,                      1:19-cv-4811 (NLH)

                   Petitioner,        MEMORANDUM OPINION & ORDER

        v.

   WARDEN DAVID ORTIZ,

                Respondent.


APPEARANCES:

Joshua Moses
55716-066
Fort Dix
Federal Correctional Institution
Inmate Mail/Parcels
East: P.O. Box 2000
Fort Dix, NJ 08640
     Petitioner Pro se


HILLMAN, District Judge

     WHEREAS, Joshua Moses has filed a Petition for Writ of

Habeas Corpus under 28 U.S.C. § 2241 arguing that errors in his

presentence report (“PSR”) caused the Bureau of Prisons (“BOP”)

to misclassify him, see ECF No. 1; and

     WHEREAS, Petitioner was convicted of being a felon in

possession of a firearm, 18 U.S.C. § 922(g)(1), in the United

States District Court for the Eastern District of Pennsylvania,

see ECF No. 1-1 at 1; see also United States v. Moses, No. 14-

cr-232 (E.D. Pa. May 13, 2015); and
     WHEREAS, Petitioner challenges the accuracy of his PSR from

the Eastern District, stating that “Paragraph 30 of the PSR

states that petitioner was arrested by Philadelphia Police and

charged with 297.8 grams of crack cocaine, and that petitioner

awaited trial on these charges.   This was incorrect.”   ECF No. 1

at 3.   He asserts he was charged with possessing powder cocaine,

not crack cocaine.   Id.; see also Commonwealth v. Roy Moses, CP-

51-CR-0001275-2012 (C.P. Phila. Cty., May 1, 2015); and

     WHEREAS, Petitioner argues the BOP used the error in his

PSR to enhance his custody classification and security

designation without verifying the information in the PSR or the

statement of reasons attached to his judgment of conviction.

ECF No. 1 at 4.   He asks the Court to order the Probation Office

to correct the PSR and to allow him to transfer to minimum

custody or a halfway house.   Id.; and

     WHEREAS, Petitioner brings this petition for a writ of

habeas corpus as a pro se litigant.   The Court has an obligation

to liberally construe pro se pleadings and to hold them to less

stringent standards than more formal pleadings drafted by

lawyers.   Erickson v. Pardus, 551 U.S. 89, 94 (2007); Higgs v.

Attorney Gen. of the U.S., 655 F.3d 333, 339 (3d Cir. 2011), as

amended (Sept. 19, 2011) (citing Estelle v. Gamble, 429 U.S. 97,

106 (1976)).   A pro se habeas petition and any supporting

submissions must be construed liberally and with a measure of

                                  2
tolerance.

     WHEREAS, before filing this § 2241 petition, Petitioner

attempted to correct his PSR through the sentencing court with

the assistance of counsel.    Moses, 14-cr-232 (E.D. Pa. Dec. 20,

2017) (ECF No. 106).    The Eastern District determined that the

court lacked jurisdiction over the request because “‘sentencing

courts do not retain jurisdiction . . . to entertain challenge

to the PSR after final judgment.’”     Moses, 14-cr-232 (E.D. Pa.

Dec. 20, 2017) (ECF No. 109 at 2 n.2) (quoting United States v.

Ballard, 512 F. App’x 512, 153 (3d Cir. 2013)) (omission in

original).   It dismissed the request “without prejudice to his

filing a § 2241 habeas petition in the district of his

confinement, ‘after exhausting such administrative remedies with

the BOP as may be available to him.’”     Id. (quoting Ballard, 512

F. App’x at 153); and

     WHEREAS, Petitioner also attempted to correct his PSR

through the BOP’s administrative remedy program, see ECF No. 1-3

at 44;

     WHEREAS, Section 2241 “confers habeas jurisdiction to hear

the petition of a federal prisoner who is challenging not the

validity but the execution of his sentence.”     Coady v. Vaughn,

251 F.3d 480, 485 (3d Cir. 2001).     The circuit has permitted

claims regarding “BOP conduct that conflicted with express

statements in the applicable sentencing judgment” to proceed

                                  3
under § 2241 because such allegations assert “that the BOP was

not properly put[ting] into effect or carry[ing] out the

directives of the sentencing judgment.”   Id. (internal quotation

marks omitted) (alterations in original); and

     WHEREAS, the Third Circuit has not yet decided in a

precedential decision that a challenge to the accuracy of a PSR

may be brought in a § 2241 petition.   See Williams v. Fed.

Bureau of Prisons & Parole Comm’n, 85 F. App’x 299, 304 (3d Cir.

2004).   As recognized by Judge Padova in the Eastern District,

the court of appeals has suggested in a few unpublished, non-

precedential opinions that § 2241 might be “an avenue for

relief.”   United States v. Ballard, 512 F. App’x 152, 153 (3d

Cir. 2013) (per curiam) (dismissing motion under Fed. R. Crim.

P. 32 without prejudice to filing a § 2241 petition, but not

deciding whether § 2241 jurisdiction was proper); and

     WHEREAS, presuming there was an error in Petitioner’s PSR

that caused the BOP to miscalculate his custody classification

score, the error has had a real-world effect on the

circumstances under which Petitioner serves his sentence.     He

attempted to correct the error through agency action to no

avail.   He attempted to correct the error through the sentencing

court, but that court determined it lacked jurisdiction to

correct a PSR after final judgment under any circumstances and

directed Petitioner to file a petition under § 2241 in the

                                 4
district of confinement; and

     WHEREAS, it appears to the Court that Petitioner finds

himself in a Kafkaesque situation.    If the PSR was truly wrong

and no administrative remedy exists to cure the error, no

jurisdiction exists in the sentencing court, and if this Court

is to narrowly construe Third Circuit law to preclude

jurisdiction in this Court pursuant to § 2241, Petitioner has

suffered a wrong to which there is no remedy; and

     WHEREAS, the Court is concerned at the prospect of there

being no remedy to address Petitioner’s claim of error.

Therefore, it invites the United States to submit an answer

limited to whether this Court has jurisdiction under § 2241 and

Ballard to address Petitioner’s claims of errors in his PSR,

     THEREFORE, IT IS on this   6th      day of March, 2020

     ORDERED that the Clerk shall serve a copy of the Petition,

ECF No. 1, and this Order upon Respondent by regular mail, with

all costs of service advanced by the United States; and it is

further

     ORDERED that the Clerk shall forward a copy of the Petition

and this Order to the Chief, Civil Division, United States

Attorney’s Office, at the following email address:    USANJ-

HabeasCases@usdoj.gov; and it is further

     ORDERED that the United States shall submit an answer

limited to whether this Court has jurisdiction under § 2241 and

                                 5
United States v. Ballard, 512 F. App’x 152 (3d Cir. 2013) to

address Petitioner’s claims of errors in his PSR, within thirty

(30) days of the date this Order is filed; and it is further

     ORDERED that Respondent shall file and serve with the

answer certified copies of all documents cited in their answer;

and it is further

     ORDERED that within thirty (30) days of receipt of the

answer, Petitioner may file a reply to the answer; and it is

further

     ORDERED that any request to deviate from this Order to

Answer shall be made by motion; and it is further

     ORDERED that within seven (7) days of Petitioner’s release,

be it parole or otherwise, Respondent shall electronically file

a written notice of the same with the Clerk; and it is finally

     ORDERED that the Clerk shall send a copy of this Order to

Petitioner by regular mail.




                                      s/ Noel L. Hillman
At Camden, New Jersey               NOEL L. HILLMAN, U.S.D.J.




                                6
